Citation Nr: 0844385	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back disability.  

2.  Entitlement to service connection for diabetes mellitus 
on a basis other than exposure to herbicides in service.

3.  Entitlement to service connection for peripheral 
neuropathy, to include on a secondary basis.

4.  Entitlement to service connection for erectile 
dysfunction, to include on a secondary basis.

5.  Entitlement to service connection for diabetes mellitus 
as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In March 2007, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
veteran waived his right to have his representative present 
for the hearing.  A transcript of the hearing is of record.  

In May 2007, the Board remanded this case for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.  Among the issues 
remanded was entitlement to service connection for 
hypertension.  In a July 2008 rating decision, the Appeals 
Management Center (AMC) granted the claim, which resolves the 
appeal as to that issue.  

The veteran claims that service connection is warranted for 
diabetes mellitus, in part, because it resulted from his 
exposure to herbicides in service, to include exposure while 
serving on a ship on the waters offshore of the Republic of 
Vietnam.  He also claims entitlement to service connection 
for peripheral neuropathy and hypertension as secondary to 
diabetes mellitus.  The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, No. 04-491 (U.S. Vet. App. August 16, 2006), that 
reversed a Board decision which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagrees with the Court's decision in Haas and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.

The veteran's claim for service connection for diabetes 
mellitus as due to exposure to herbicides in service is 
subject to this stay.  

The issues of entitlement to service connection for 
hypertension, peripheral neuropathy, erectile dysfunction and 
diabetes mellitus on a basis other than herbicide exposure 
are addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  There is no ankylosis of the veteran's thoracolumbar 
spine; forward flexion of the thoracolumbar spine is greater 
than 30 degrees.

2.  The veteran has mild bilateral lower extremity 
neurological impairment due to lumbar radiculopathy.


CONCLUSION OF LAW

The veteran's low back disability warrants a 20 percent 
rating, but not higher, for functional impairment of the 
spine, a separate 10 percent rating, but not higher, for 
neurological impairment in the right lower extremity, and a 
separate rating of 10 percent, but not higher, for 
neurological impairment of the left lower extremity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5239, 5242; § 4.124a, Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The originating agency provided the veteran with the notice 
required under the VCAA, by letter mailed in May 2007.  That 
letter informed the veteran that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the his employment and daily 
life; and that, if an increase in disability is found, a 
disability rating will be determined by applying relevant 
diagnostic codes.  That letter also provided examples of the 
types of medical and lay evidence that the veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  The 
veteran's back disability is not rated under a diagnostic 
code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Although this notice was sent after the initial adjudication 
of the claim, the Board is of the opinion that the veteran 
has not been prejudiced by this timing error.  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in July 2008.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had appropriate VCAA notice been 
provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and his service treatment records 
and pertinent VA medical records have been obtained.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes):	

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	

100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal 
for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)	

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined 
under §  4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

60% With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months; 

40% With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months;

20% With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months;

10% With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months.

Note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Sciatic Nerve-Paralysis of: 

80%  Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of 
knee weakened or (very rarely) lost;
Incomplete:  
60%  Severe, with marked muscular atrophy;
40%  Moderately severe;
20%  Moderate;
10%  Mild.

See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

See 38 C.F.R. § 4.124a, Note applicable to ratings for 
diseases of the peripheral nerves.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.45 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected back disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

The veteran is currently assigned a 20 percent disability 
rating for impairment of the low back under 38 C.F.R. § 
4.71a, Diagnostic Codes 5239 and 5242.  Under the General 
Rating Formula for Diseases and Injuries of the Spine 
applicable to the veteran's claim, and set out in detail 
above, the next higher 40 percent rating is assigned where 
forward flexion of the thoracolumbar spine is measured to 30 
degrees or less; or where there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

In this case, the evidence does not suggest, and the veteran 
does not contend that he has ankylosis (favorable or 
unfavorable) of the thoracolumbar spine.  Indeed, the May 
2008 examiner was asked to comment on this, and specifically 
found that there was no ankylosis.  

Moreover, the evidence does not suggest, and the veteran does 
not contend that he experiences incapacitating episodes of 
intervertebral disc syndrome.  The December 2004 examiner 
noted that the veteran denies any recent periods of 
incapacitation requiring bedrest prescribed by a physician or 
hospitalization.  Therefore, to warrant a 40 percent rating 
under the rating schedule, the evidence must demonstrate that 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less.  

On VA examination in May 2008, thoracolumbar flexion was 
measured to 40 degrees, with pain reducing that range by an 
additional 5 degrees (35 degrees).  Extension was measured 
from 0 to 28 degrees, with a 5 degree reduction due to pain 
(23 degrees).  Lateral flexion to the left was measured to 20 
degrees with additional 5 degree reductions due to pain (15 
degrees).  Lateral flexion to the right was measured to 25 
degrees with additional 5 degree reductions due to pain (20 
degrees).  Rotation was measured to 30 degrees in each 
direction, with additional 5 degree reductions due to pain 
(25 degrees).  

On VA examination in December 2004, the examiner measured 
flexion to 60 degrees with pain, extension to 15 degrees with 
pain, right and left lateral flexion to 15 degrees with pain, 
and right and left lateral rotation to 15 degrees with pain.  

Thus, based on the objective findings, including 
consideration of additional limitation due to pain (see 
DeLuca, supra), the examination results are consistent with 
the assigned rating and do not meet the criteria for a 40 
percent rating.  In so finding, the Board notes that the 
ranges set out in the rating schedule are exclusive.  The 
range of motion listed for the 20 percent level specifically 
includes measurements of forward flexion greater than 30 
degrees but not greater than 60 degrees, whereas, the range 
of motion listed for the 40 percent level only contemplates 
measurements of 30 degrees and less.  

There is evidence of arthritis associated with the veteran's 
service connected disability; however, the Board notes that 
Diagnostic Code 5003 [arthritis, degenerative (hypertrophic 
or osteoarthritis)] rates by analogy to limitation of motion 
of the joint affected, which is essentially how the 
disability is currently rated.  

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
veteran's low back symptomatology or functional impairment 
warranted a higher rating.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The rating schedule for the spine includes a provision that 
objective neurological abnormalities are to be rated 
separately from impairment of the spine.  In the veteran's 
case, on VA examination in December 2004, the examiner 
diagnosed bilateral lower extremity radiculopathy as shown by 
EMG testing conducted in conjunction with the examination.  
The EMG report shows an impression of slightly asymmetric 
mild to moderate sensory motor neuropathy.  The examiner 
concluded that the radiculopathy was at least as likely as 
not secondary to the veteran's low back condition.  However, 
he found that it was impossible to distinguish the effects of 
the neuropathy from the radiculopathy, as they may both 
present in the same manner.

On VA examination in May 2008, the examiner found that there 
was radiation of burning type pain into both feet.  Based on 
these findings, the Board believes that additional 10 percent 
ratings are warranted for neurological impairment of the left 
and right lower extremities, due to lumbar radiculopathy.  

Although, the physician who conducted the EMG in December 
2004 was inconclusive as to the attribution of specific lower 
extremity symptoms, whether to lumbar radiculopathy or 
diabetic neuropathy, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Here, the evidence does not provide a basis for such 
differentiation, and the benefit of the doubt is resolved in 
the veteran's favor.  

Although the Board has found that a 10 percent rating is 
warranted for each lower extremity, a higher rating is not in 
order.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 
percent rating is for assignment where there is incomplete 
paralysis of the sciatic nerve that is mild.  A 20 percent 
rating requires moderate incomplete paralysis.  Here, the 
Board finds that the evidence shows that the incomplete 
paralysis more nearly approximates mild than moderate.  In so 
finding, the Board notes that the veteran's lower extremity 
symptomatology is primarily sensory in nature.  Indeed, the 
only symptoms reported by the May 2008 examiner were burning 
and pain.  With respect to objective findings, the examiner 
noted normal reflexes, with no motor or sensory loss, no 
muscle atrophy or abnormal muscle bulk; no tremors, tics or 
abnormal movements; and no impact on the function of any 
joints.  

Similarly, the December 2004 examiner noted intact sensation 
and strength in the lower extremities.  The veteran denied 
any functional loss due to radicular symptoms.  

Thus, although the evidence adequately demonstrates the 
presence of mild lumbar radiculopathy, based on what appears 
to be wholly sensory involvement, with no significant 
objectively demonstrated symptomatology, the Board concludes 
that the criteria for a rating higher than 10 percent are not 
met more nearly approximated in either lower extremity.  

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
neurological impairment in either lower extremity warranted a 
higher rating.  See Hart, 21 Vet. App. 505; Fenderson, 12 
Vet. App. 119.

Extra-schedular Considerations

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for his back 
disability, and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  

The Board acknowledges that the May 2008 VA examiner found 
that the veteran's low back disability prevents manual labor, 
and limits the types of sedentary work he can perform.  
However, the disability ratings assigned are recognition that 
industrial capabilities are impaired.  Van Hoose v. Brown, 4 
Vet. App. 361, at 363 (1993).  The type of impairment 
demonstrated on examination is completely consistent with the 
disability ratings assigned.  

In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of those 
contemplated by the assigned ratings, to include those 
granted herein.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

ORDER

The Board having determined that the veteran's low back 
disability warrants a 20 percent rating for impairment of the 
low back, a separate 10 percent rating for neurological 
impairment in the right lower extremity, and a separate 10 
percent rating for neurological impairment in the left lower 
extremity, the appeal is granted to this extent and subject 
to the criteria applicable to the payment of monetary 
benefits.



REMAND

The issues of entitlement to service connection for diabetes, 
hypertension, peripheral neuropathy, and erectile dysfunction 
were remanded in May 2007 so that an examination and medical 
opinion could be obtained.  For reasons that will now be 
addressed, the Board finds that the resulting opinions do not 
satisfy the Board's remand instructions, and another remand 
is necessary.  

With respect to diabetes and hypertension (since granted), 
the Board requested the following medical opinions: 

"the examiner should provide an opinion 
with respect to each currently present 
disability as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to 
service - specifically, the June 1986 
symptoms noted above, and the elevated 
blood pressure readings."  

In addition, the Board also requested medical opinions with 
respect to the low back disorder, which are discussed in the 
Reasons and Bases section which precedes this remand.  

The May 2008 examiner included the following opinions and 
reasoning:

"EXAMINERS MEDICAL OPINION:  whether 
there is a 50 percent or better 
probability that the disability is 
etiologically related to service is not 
caused by or a result of low back pain.  
RATIONALE FOR OPINION GIVEN: There is no 
documention."

"EXAMINERS MEDICAL OPINION: whether 
there is a 50 percent or better 
probability that the disability is 
etiologically related to service is most 
likely caused by or a result of 
hypertension. RATIONALE FOR OPINION 
GIVEN: pt had recorded elevated blood 
pressure readings.  

"EXAMINERS MEDICAL OPINION: whether 
there is a 50 percent or better 
probability that the disability is 
etiologically related to service is less 
likely as not (less than 50/50 
probability) caused by or a result of 
diabetes. RATIONALE FOR OPINION GIVEN: 
The patients blood glucose levels were 
all normal during service."

None of the above opinions answers the pertinent question 
posed, whether diabetes is related to service.  Indeed, none 
of the opinions directly identifies which disability is being 
discussed.  This is significant as more than one opinion was 
requested.  The third opinion mentions diabetes, but appears 
to state that diabetes is not caused by or a result of 
diabetes.  

Moreover, while the examiner provided a rationale for each 
opinion, the examiner failed to discuss the specific evidence 
identified by the Board, i.e., a June 1986 service treatment 
record showing that the veteran was seen for sudden weight 
gain and excessive urination, with notation of a family 
history of diabetes.  The examiner noted this in the history 
section of the report, but did not discuss its significance 
to his conclusion.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Board's remand instructions were not followed, another 
remand is required.  

The veteran is claiming that service connection is warranted 
for erectile dysfunction and peripheral neuropathy because 
they are secondary to his diabetes mellitus.  Therefore, the 
Board will defer its decision on these claims pending the 
resolution of the diabetes mellitus claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding evidence pertaining to 
post-service treatment or evaluation of 
his diabetes or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the claims folders should be 
provided to a physician with appropriate 
expertise to determine whether the 
veteran's diabetes mellitus is related to 
service (other than herbicide exposure).  
Based upon the review of the claims 
folders, including the May 2008 
examination results, and sound medical 
principles, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
veteran's diabetes mellitus is 
etiologically related to service - 
specifically, the June 1986 symptoms noted 
above.  

The reviewing physician should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.  

If the reviewing physician determines that 
another examination is necessary, or would 
be helpful, such examination should be 
scheduled.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

4.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

5.  Then, the AMC or the RO should 
readjudicate the remanded issues based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


